DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered but they are persuasive only in part.
First, the examiner institutes new rejections under 35 U.S.C. 112(a) and (b) in this case, and therefore makes this rejection non-final.
Second, regarding the rejection under 35 U.S.C. 101, applicant argues:
“Like the claims in TecSEC, amended independent claim 1 improves computer functionality by automatically deploying the electric vehicle and/or the hybrid electric vehicle on the first travel route based on the energy storage depletion characteristic of the battery, the current draw characteristic of the motor, and the availability of the charging station along the first travel route. Thus, like in TecSEC, amended independent claim 1 provides an improvement to computer capabilities.”

However, applicant is apparently using generic computer components in conventional ways (see FIGS. 1 and 2).  The deploying of the vehicle does not improve the operation of the computer in any way.  The “deploy[ing]” of the vehicle (which simply means to position or put into use) on the first travel route is simply extra-solution activity, that is, conventionally applying the abstract idea in any way (e.g., “apply it”[1]), without the vehicle even necessarily navigating the route, or even being used in any particular way.
Applicant may assert that his method of determining the range of operation is improved over the prior art.  However, determining a range of operation is itself an abstract idea, and the Court has held at Footnote 18 in Parker v. Flook, 437 U.S. 584 (1978), “[Appellant] claim[s] that his mathematical algorithm, when related to a computer program, will improve the existing process for updating alarm units. Very simply, our holding today is that a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under § 101.”
Moreover, improvements to abstract ideas do not constitute an improvement that might integrate the abstract idea into a practical application, under the 2019 PEG[2].  That is, even if the steps are groundbreaking, innovative, or brilliant, the improvement is to the abstract idea (e.g., determining the range of operation) rather than to computers or technology. See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord SAP Am., 898 F.3d at 1163 (“No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. An advance of that nature is ineligible for patenting.”)
Next applicant asserts:
“Applicant submits that “deploying the electric vehicle and/or the hybrid electric vehicle on the first travel route based on the energy storage depletion characteristic of the battery, the current draw characteristic, and the availability of the charging station along the first travel route” meaningfully limits the subject matter of amended independent claim 1 to a practical application that is subject-matter eligible.”

However, the examiner understands that this mere “deploy[ing]”, that doesn’t even apparently involve the vehicle actually navigating the route but might merely constitute some sort of selecting the vehicle for the route or assigning the vehicle to the route to be used in the future, is insignificant extra-solution activity (or a mere field of use limitation), and therefore cannot (by itself) integrate the abstract idea into a practical application.
Third, regarding the rejection under 35 U.S.C. 103, in view of the claim amendments, the previous rejection is withdrawn.  However, new art is cited herewith and applied, including Ahmed et al. (2018/0060776), who shows (e.g., in FIG. 2, reproduced below/on the next page) the selecting of a battery electric vehicle (BEV) to satisfy a pickup/delivery request based on e.g., environmental data 221 (ambient temperature), roadway data 222, vehicle data 223 (SOC, battery degradation), and the charging station data 224 (location and port availability):

    PNG
    media_image1.png
    639
    884
    media_image1.png
    Greyscale

Accordingly, applicant’s arguments are not persuasive in this respect.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o)3.  Correction of the following is required: antecedent basis should be provided in the specification for the “deploying the electric vehicle and/or the hybrid electric vehicle on the first travel route based on the energy storage depletion characteristic of the battery, the current draw characteristic of the motor, and the availability of the charging station along the first travel route” and the corresponding limitation in claim 14, without adding new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 to 7, 14, 15, and 17 to 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 14, applicant has apparently not described, in sufficient detail, by what algorithm4, or by what steps or procedure5, he determined an energy storage depletion characteristic based on any or all environmental factors associated with a first travel route as would be covered by the full scope6 of the claim.  No algorithm, or steps/procedure, has apparently been described in the specification (including in the original claims7) in sufficient detail that would have determined an energy storage depletion characteristic based on any or all environmental factors covered by the claim (e.g., precipitation, humidity, pollution, clouds/overcast skies, traffic congestion, speed limits, green zones, “no idle” zones, etc.)8  According, the examiner believes that applicant has not evidenced, to those skilled in the part, possession of the full scope of the invention, but has rather only described a desired result. 
Regarding claims 1 and 14, applicant has apparently not described, in sufficient detail, by what algorithm, or by what steps or procedure, he determined a current draw characteristic of the motor based on any or all environmental factors, as covered by the claim.  No algorithm or steps/procedure for determining current draw based on (any) environmental factors (e.g., even based on ambient temperature) is apparently described in description, and no mention of current draw other than in the original claims9 is seen in the specification, and it is not clear how the current draw characteristic of the motor would/might have changed and/or been determined based on e.g., precipitation, humidity, pollution, clouds, etc. or how such changes were in fact/would have been determined by applicant. According, the examiner believes that applicant has not evidenced, to those skilled in the part, possession of the full scope of the invention, but has rather only described a desired result.
Regarding claims 1 and 14, applicant has apparently not described, in sufficient detail, by what algorithm, or by what steps or procedure, he determined a range of operation of the vehicle based in part on the energy storage depletion characteristic, the current draw characteristic of the motor, and an availability of a charging station along the first travel route, as covered by the claim.  For example, no algorithm or steps/procedure for determining the vehicle range based on the three recited factors, or based on the current draw characteristic, is seen in the description.  According, the examiner believes that applicant has not evidenced, to those skilled in the part, possession of the full scope of the invention, but has rather only described a desired result.
Regarding claims 5 and 18, applicant has apparently not described, in sufficient detail, by what algorithm, or by what steps or procedure, he determined a range of operation of the vehicle based in further part on the MTBF/MBTF of the battery, as covered by the claim.  No mention of determining the range of operation based on the MTBF/MBTF is seen in the description.  According, the examiner believes that applicant has not evidenced, to those skilled in the part, possession of the full scope of the invention, but has rather only described a desired result.
Regarding claims 6 and 19, applicant has apparently not described, in sufficient detail, by what algorithm, or by what steps or procedure, he determined a maintenance cost based on the/any environmental factor, as covered by the claim.  No mention of determining the maintenance cost based on the environmental factor is seen in the description.  According, the examiner believes that applicant has not evidenced, to those skilled in the part, possession of the full scope of the invention, but has rather only described a desired result.
Regarding claims 6 and 19, applicant has apparently not described, in sufficient detail, by what algorithm, or by what steps or procedure, he determined a range of operation of the vehicle based in further part on the maintenance cost, as covered by the claim.  No mention of determining the range of operation based on the maintenance cost is seen in the description.  According, the examiner believes that applicant has not evidenced, to those skilled in the part, possession of the full scope of the invention, but has rather only described a desired result.
Regarding claims 7 and 20, applicant has apparently not described, in sufficient detail, by what algorithm, or by what steps or procedure, he determined a risk adjusted payment, as covered by the claim.  No algorithm or steps/procedure for determining the risk adjusted payment is seen in the description.10  According, the examiner believes that applicant has not evidenced, to those skilled in the part, possession of the full scope of the invention, but has rather only described a desired result.
Regarding claims 7 and 20, applicant has apparently not described, in sufficient detail, by what algorithm, or by what steps or procedure, he determined a range of operation of the vehicle based in further part on the risk adjusted payment, as covered by the claim.  No mention of determining the range of operation based on the risk adjusted payment is seen in the description.  According, the examiner believes that applicant has not evidenced, to those skilled in the part, possession of the full scope of the invention, but has rather only described a desired result.
Claims 1, 2, 4 to 7, 14, 15, and 17 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 3 and 4, “[battery of an] electric vehicle and/or a hybrid electric vehicle” is confusing and unclear, with no antecedent basis given in the specification by which it might be determinable what applicant intends by the possible conjunctive (“and”) reading, that is, “an electric vehicle and a hybrid vehicle”.  For example, does this mean that the battery is both “of an electric vehicle” and “of a hybrid electric vehicle”, that it, the battery is part of two different and/or separate vehicles?  If not, which the examiner believes is perhaps what is intended, the examiner believes the current grammar in claim 1, and accordingly in claims depending therefrom, is wrong, and should more properly resemble the grammar of claim 14, that is, “[battery of one of an] electric vehicle or a hybrid electric vehicle”, or e.g., simply, “[battery of an] electric vehicle or a hybrid electric vehicle”.  In this respect, all occurrences of “electric vehicle and/or a hybrid electric vehicle” in the claims, e.g., in claims 1 and 4 to 7, are unclear.
In claim 1, line 5, and in claim 14, line 10, “a current draw characteristic of a motor” is indefinite, in that the examiner cannot determine what this “current” “draw characteristic” of the motor might be referring to, with “current draw” apparently not being used outside the claims.  For example, does “current” refer to the flow of electric charge or to a present time?  And how is the “draw characteristic” defined with reasonable certainty11 from the teachings of the specification?
In claim 1, line 7, and in claim 14, line 14, “a range of operation” of the vehicle is indefinite and not reasonably certain from the teachings of the specification that does not apparently clarify what this range of operation might be intended to signify.  For example, the examiner cannot determine whether this “range” might refer e.g., to i) a travelable distance as a “range” e.g., along a route (e.g., 295 miles between Evanston and Detroit in FIG. 4), ii) a geographic area as a “range” of locations in which the vehicle may be operated (e.g., all locations in FIG. 4 other than the section 138), iii) some combination of these, or iv) something else entirely.12
In the last line of claim 5, and in the last line of claim 18, “the MBTF” is incorrect with insufficient antecedent basis, and should apparently read, “the MTBF”, e.g., as introduced earlier in the claim.
In claim 7, line 4, and in claim 20, line 5, “a risk adjusted payment” is indefinite from the teachings of the specification.  (See published paragraph [0025] of the specification, with it being unclear how the payment is determined e.g., so as to be adjusted possibly for (?) risk.)
In claim 14, lines 10 and 11, “the electric vehicle and/or the hybrid electric vehicle” is confusing and unclear as detailed above with respect to claim 1, and is also inconsistent with how the vehicle was introduced in line 9 of this claim (e.g., “one of an electric vehicle or a hybrid electric vehicle”) and for this reason also has insufficient antecedent basis.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4 to 7, 14, 15, and 17 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 and Step 2A, Prong I:
Claim(s) 1, 2, 4 to 7, 14, 15, and 17 to 20, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of determining a range of operation of the electric vehicle and/or the hybrid electric vehicle based in part on the energy storage depletion characteristic of the battery, the current draw characteristic of the motor, and an availability of a charging station along the first travel route, e.g., by determining an environmental factor associated with a first travel route; determining an energy storage depletion characteristic of a battery of an electric vehicle and/or a hybrid electric vehicle based on the environmental factor; determining a current draw characteristic of a motor of the electric vehicle and/or the hybrid electric vehicle based on the environmental factor; deploying the electric vehicle and/or the hybrid electric vehicle on the first travel route based on the energy storage depletion characteristic of the battery, the current draw characteristic of the motor, and the availability of the charging station along the first travel route; wherein the environmental factor is ambient temperature; and determining an emissions-free zone on the first travel route; deploying the electric vehicle and/or the hybrid electric vehicle on the first travel route based on the energy storage depletion characteristic of the battery and the emissions-free zone on the first travel route; determining an amp hour rating of the battery of the electric vehicle and/or the hybrid electric vehicle; determining a mean time between failures (MTBF) of the battery of the electric vehicle and/or the hybrid electric vehicle;  determining the range of operation of the electric vehicle and/or the hybrid electric vehicle based in further part on the amp hour rating of the battery and the MBTF of the battery; determining a maintenance cost  of the electric vehicle and/or the hybrid electric vehicle based on the environmental factor; determining the range of operation of the electric vehicle and/or the hybrid electric vehicle based in further part on the maintenance cost; determining one of a gross combined weight rating (GCWR) or a gross vehicle weight rating (GVWR) of the electric vehicle and/or the hybrid electric vehicle; determining a risk adjusted payment associated with the electric vehicle and/or the hybrid electric vehicle; and determining the range of operation of the electric vehicle and/or the hybrid electric vehicle based in further part on the GCWR and/or the GVWR and the risk adjusted payment.
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because it could be practically performed in the human mind as a mental process.
For example, a dispatcher of an electric taxi company could receive a telephonic ride request for airport drop-off, and looking at a service area map defining distances and speed limits and a screen of vehicle statuses for the four EVs in the fleet including battery SOC, battery age, drive train (motor) efficiency, maintenance need, vehicle weight, etc. could determine that only two of the EVs have sufficient charge to make a round trip to the airport, but determine that one is in need of maintenance for drawing too much motor current when the motor gets hot, and she could say to herself, “Well both EV#1 and EV#2 has sufficient charge, but EV#1 draws too much current when the motor gets hot, and today is a scorcher, and all other status indicators for EV#2 are looking good, so let me select EV#2 to meet the request.”  And she could then call the operator of EV#2 and dispatch (i.e., deploy) him, with the vehicle, to meet the request.
Step 2A, Prong II:
Additionally, the abstract idea is not integrated by the recitation of additional elements/limitations into a practical application because merely using a computer (including a memory and processor) as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) particular machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity (e.g., deploying13 the vehicle, i.e., “apply it”, in any way whatsoever, on the first travel route, such as by selecting the vehicle for the route or assigning the vehicle to the route for future use), is recited in or encompassed by the claims.
Step 2B:
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., receive information associated with a first travel route, deploy the vehicle, etc.) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry, for example as indicated in applicant's specification at published paragraphs [0002] to [0004], and moreover, the generically recited computer elements (e.g., memory, a processor, instructions, etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., that of deploying [generically using in any way; or positioning; or selecting for the route] electric vehicles) is not enough to transform the abstract idea into a patent-eligible invention (Flook[14]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (2018/0060776) in view of Klimesch et al. (2014/0229095).
Ahmed et al. (‘776) reveals:
per claim 1, a method comprising: 
determining an environmental factor [e.g., ambient temperature at paragraphs [0059], [0060], etc., FIG. 7 (“Temp factor”), etc.; and/or other weather conditions, traffic congestion, etc. (paragraph [0051])] associated with a first travel route [e.g., the trip segments from the pickup location 212 to the delivery location 213; see also the route(s) shown in FIG. 4]; 
determining an energy storage depletion characteristic [e.g., the battery state of charge (SOC), e.g., at 213A to 213C, 402, 40, etc.; and/or the battery consumption per travel segment 701 (which is a function of temperature, traffic efficiency, etc.; paragraph [0059]); and the battery performance degradation] of a battery of an electric vehicle and/or a hybrid electric vehicle [e.g., the state of charge (SOC) of the battery of the battery electric vehicle(s) (BEV) 401, 403 in FIG. 4 or 501 to 504 in FIG. 5, wherein the battery SOC is “negatively impact[ed]” by temperature per paragraph [0061]; or the battery consumption per travel segment (paragraphs [0059], [0060], etc.)] based on the environmental factor [e.g., the SOC that is determined, the battery consumption per travel segment, etc. is based on (e.g., and is negatively impacted by) temperature, per paragraph [0061] and/or traffic efficiency (congestion), etc.; see also e.g., paragraph [0059]]; 
determining a current draw characteristic of a motor of the electric vehicle and/or the hybrid electric vehicle based on the environmental factor [e.g., the determined total electric consumption (601) for the trip, which would have obviously included the consumption by electronic motors and motor controllers used for propulsion (paragraph [0024]) and be based on temperature, traffic efficiency (congestion), etc.]; 
determining a range of operation of the electric vehicle and/or the hybrid electric vehicle [e.g., in the vehicle selection algorithm 202 of the hardware processor 201 in FIG. 2 that utilizes the environmental data 221, the roadway data 222, the vehicle data 223, and the charging station data 224; e.g., paragraphs [0055], etc.] based in part on the energy storage depletion characteristic of the battery [e.g., the battery SOC, etc.], the current draw characteristic of the motor [e.g., the total consumption (601), etc. including obviously consumption of electronic motors and motor controllers used for propulsion (paragraph [0024])], and an availability of a charging station along the first travel route [e.g., the charging port availability in FIG. 2, etc. as part of the charging station data 214A to 214C]; and 
deploying [e.g., selecting the vehicle for use (title); see e.g., FIG. 2] the electric vehicle and/or the hybrid electric vehicle on the first travel route [e.g., FIG. 4] based on the energy storage depletion characteristic of the battery, the current draw characteristic of the motor, and the availability of the charging station along the first travel route [e.g., as shown in FIG. 2 and as described in the corresponding description];
Ahmed et al.(‘776) may not expressly reveal that the total consumption was or included the current draw of the electric motor (paragraph [0024]), although the examiner believes this would have been implicit or obvious from the teachings of Ahmed et al. (‘776), even without further teaching, since BEVs are propelled by electric motor(s) that draw (and consume) current.
However, in the context/field of an improved method for determining the remaining range of an electric motor vehicle, Klimesch et al. (‘095) teaches, e.g., at paragraph [0035], that the electric consumers in an electric vehicle include an electric drive motor 2 and further/secondary electric consumers.  Klimesch et al. (‘095) also teaches e.g., at paragraphs [0013], etc. and claim 27 that for determining the range of the vehicle, drive (and secondary consumer) prediction values of electrical consumption may be determined based on both route sections and ambient conditions.
It would have been obvious at the time the application was filed to implement or modify the Ahmed et al. (‘776) system and method for selecting battery electric vehicles (BEVs) to perform delivery tasks so that the BEVs each would have included a drive motor and further/secondary consumers for consuming electric power, as taught by Klimesch et al. (‘095) and as suggested by Ahmed et al. (‘776) himself, for driving the vehicle along a route (e.g., to the delivery location) with the electric motor that consumed power from the battery, and so that the selection/range of operation (paragraph [0055]]) in Ahmed et al. (‘776) would have been performed based also at least in part on the remaining range as taught by Klimesch et al. (‘095), and would have thus been based on e.g., the battery SOC, the battery consumption per travel segment, the battery performance degradation, the total electric consumption (601) including the consumption of the motor, etc., as taught by Ahmed et al. (‘776) and also on drive prediction values, etc. assigned to route sections and/or ambient conditions, as taught by Klimesch et al. (‘095), in order to take into account secondary consumers in the vehicle and make sufficiently reliable statements about the residual range even in the case of operation of an electric motor, as taught by Klimesch et al. (‘095), in order that the BEV would not have run out of battery charge while on the route, after being selected for the delivery, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Ahmed et al. (‘776) system and method for selecting battery electric vehicles (BEVs) to perform delivery tasks would have rendered obvious:
per claim 1, determining a current draw characteristic of a motor of the electric vehicle and/or the hybrid electric vehicle based on the environmental factor [e.g., the total electric consumption in Ahmed et al. (‘776), including the consumption of the drive motor, as taught at paragraph [0035] of Klimesch et al. (‘095), and as suggested e.g., at paragraph [0024] of Ahmed et al. (‘776)];
determining a range of operation [e.g., in the manner taught by both Ahmed et al. (‘776) and Klimesch et al. (‘095) in order to take into account secondary consumers in the vehicle and make sufficiently reliable statements about the residual range even in the case of operation of an electric motor] of the electric vehicle and/or the hybrid electric vehicle . . .;
per claim 2, depending from claim 1, wherein the environmental factor is ambient temperature [e.g., ambient temperature at paragraphs [0059], [0060], etc. in Ahmed et al. (‘776)];
per claim 5, depending from claim 2, further comprising: 
determining an amp hour rating of the battery of the electric vehicle and/or the hybrid electric vehicle [e.g., the SOC 403 in Ahmed et al. (‘776), which indicates how close the batteries are to being fully charged (paragraph [0052]), with the full charge of a battery obviously representing (and being indicative of) an amp-hour rating, as is/was conventional]; 
determining a mean time between failures (MTBF) of the battery of the electric vehicle and/or the hybrid electric vehicle [e.g., the battery performance degradation in FIG. 7 of Ahmed et al. (‘776)]; and 
determining the range of operation of the electric vehicle and/or the hybrid electric vehicle based in further part on the amp hour rating of the battery and the MBTF of the battery [e.g., as described in conjunction with FIGS. 6 and 7, and as implemented by the vehicle selection algorithm 202, in Ahmed et al. (‘776)];
per claim 14, a device comprising: 
a memory [e.g., 104 in FIG. 1 and paragraph [0017] of Ahmed et al. (‘776)] that stores computer-executable instructions; and 
a processor [e.g., 102 in FIG. 1 (and 201 in FIG. 2) of Ahmed et al. (‘776)] configured to access the memory and execute the computer-executable instructions to at least: 
receive information associated with a first travel route [e.g., the pickup location 212, the delivery location 213, the respective segments (e.g., FIG. 4), etc. in Ahmed et al. (‘776)]; 
determine, based on the information, an environmental factor associated with the first travel route [e.g., in Ahmed et al. (‘776), ambient temperature at paragraphs [0059], [0060], etc., FIG. 7 (“Temp factor”), etc.; and/or other weather conditions, traffic congestion, etc. (paragraph [0051])]; 
determine, based on the environmental factor, an energy storage depletion characteristic of a battery [e.g., in Ahmed et al. (‘776), the battery state of charge (SOC), e.g., at 213A to 213C, 402, 40, etc.; and/or the battery consumption per travel segment 701 (which is a function of temperature, traffic efficiency, etc.; paragraph [0059]); and the battery performance degradation] of one of an electric vehicle or a hybrid electric vehicle [e.g., in Ahmed et al. (‘776), the state of charge (SOC) of the battery of the battery electric vehicle(s) (BEV) 401, 403 in FIG. 4 or 501 to 504 in FIG. 5, wherein the battery SOC is “negatively impact[ed]” by temperature per paragraph [0061]; or the battery consumption per travel segment (paragraphs [0059], [0060], etc.)]; 
determine a current draw characteristic of a motor of the electric vehicle and/or the hybrid electric vehicle based on the environmental factor [e.g., in Ahmed et al. (‘776), the determined total electric consumption (601) for the trip, which would have obviously included the consumption by electronic motors and motor controllers used for propulsion (paragraph [0024]) and be based on temperature, traffic efficiency (congestion), etc.]; 
determine, based in part on the energy storage depletion characteristic of the battery [e.g., the battery SOC, etc. in Ahmed et al. (‘776)], the current draw characteristic of the motor [e.g., the total consumption (601), etc. including obviously consumption of electronic motors and motor controllers used for propulsion (paragraph [0024]); and the drive prediction value of the drive motor consumption as taught by Klimesch et al. (‘095)], and an availability of a charging station along the first travel route [e.g., the charging port availability in FIG. 2, etc. of Ahmed et al. (‘776) as part of the charging station data 214A to 214C], a range of operation of the one of the electric vehicle or the hybrid electric vehicle [e.g., [e.g., in the manner taught by both Ahmed et al. (‘776) and Klimesch et al. (‘095) in order to take into account secondary consumers in the vehicle and make sufficiently reliable statements about the residual range even in the case of operation of an electric motor]; for example, in the vehicle selection algorithm 202 of the hardware processor 201 in FIG. 2 of Ahmed et al. (‘776) that utilizes the environmental data 221, the roadway data 222, the vehicle data 223, and the charging station data 224; e.g., paragraphs [0055], etc.]; and 
deploy the one of the electric vehicle or the hybrid electric vehicle [e.g., selecting the vehicle for use (title); see e.g., FIG. 2] on the first travel route [e.g., FIG. 4 in Ahmed et al. (‘776)] based on the energy storage depletion characteristic of the battery, the current draw characteristic of the motor, and the availability of the charging station along the first travel route [e.g., as shown in FIG. 2 of Ahmed et al. (‘776) and as described in the corresponding description];
per claim 15, depending from claim 14, wherein the environmental factor is ambient temperature [e.g., ambient temperature at paragraphs [0059], [0060], etc. in Ahmed et al. (‘776)];
per claim 18, depending from claim 15, wherein the processor is further configured to access the memory and execute additional computer-executable instructions to at least: 
determine an amp hour rating of the battery of the one of the electric vehicle or the hybrid electric vehicle [e.g., the SOC 403 in Ahmed et al. (‘776), which indicates how close the batteries are to being fully charged (paragraph [0052]), with the full charge of a battery obviously representing (and being indicative of) an amp-hour rating, as is/was conventional]; 
determine a mean time between failures (MTBF) of the battery of the one of the electric vehicle or the hybrid electric vehicle [e.g., the battery performance degradation in FIG. 7 of Ahmed et al. (‘776)]; and 
determine the range of operation of the one of the electric vehicle or the hybrid electric   vehicle based in further part on the amp hour rating of the battery and the MBTF of the battery [e.g., as described in conjunction with FIGS. 6 and 7, and as implemented by the vehicle selection algorithm 202, in Ahmed et al. (‘776)];
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (2018/0060776) in view of Klimesch et al. (2014/0229095) as applied to claims 2 and 15 above, and further in view of Jobson et al. (2018/0170349).
Ahmed et al. (‘776) as implemented or modified in view of Klimesch et al. (‘095) has been described above.
The implemented or modified Ahmed et al. (‘776) system and method for selecting battery electric vehicles (BEVs) to perform delivery tasks may not reveal that the BEVs travel through emissions-free zones on their trip segments to the destination location.
However, in the context/field of an improved vehicle control strategy based on historical data related to a geographic area, Jobson et al. (‘349) teaches e.g., at paragraph [0034] that when a vehicle is assigned a fixed route that passes through e.g., “a zero emission zone”, when the vehicle is being charged at a charging station beforehand, a preferred state of charge may be set so that the vehicle may pass through the zone purely on electric drive and minimize battery wear.
It would have been obvious at the time the application was filed to implement or modify the Ahmed et al. (‘776) system and method for selecting battery electric vehicles (BEVs) to perform delivery tasks so that one or more zero-emission zones would have been provided on the trip segments (route) leading to the delivery location, as taught by Jobson et al. (‘349), and so that for selecting a vehicle to travel to the delivery location, the vehicle selection algorithm 202 in Ahmed et al. (‘776) would have chosen a vehicle that had been charged to the preferred state of charge, as taught by Jobson et al. (‘349), in order that the chosen vehicle would have been able to pass through the zone purely on electric drive while simultaneously minimizing battery wear, as taught by Jobson et al. (‘349), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Ahmed et al. (‘776) system and method for selecting battery electric vehicles (BEVs) to perform delivery tasks would have rendered obvious:
per claim 4, depending from claim 2, further comprising: 
determining an emissions-free zone on the first travel route [e.g., the zero emission zone taught by Jobson et al. (‘349)]; and 
deploying the electric vehicle and/or the hybrid electric vehicle on the first travel route based on the energy storage depletion characteristic of the battery and the emissions-free zone on the first travel route [e.g., as taught by Ahmed et al. (‘776), such that the chosen/selected vehicle would have had the preferred state of charge as taught by Jobson et al. (‘349) in order to pass through the zone purely on electric drive while simultaneously minimizing battery wear];
per claim 17, depending from claim 15, wherein the processor [e.g., 102 in FIG. 1 (and 201 in FIG. 2) of Ahmed et al. (‘776)] is further configured to access the memory [e.g., 104 in FIG. 1 and paragraph [0017] of Ahmed et al. (‘776)] and execute additional computer-executable instructions to at least: 
determine an emissions-free zone on the first travel route [e.g., the zero emission zone taught by Jobson et al. (‘349)]; and 
deploy the one of the electric vehicle or the hybrid electric vehicle on the first travel route based on the energy storage depletion characteristic of the battery and the emissions-free zone on the first travel route [e.g., as taught by Ahmed et al. (‘776), such that the chosen/selected vehicle would have had the preferred state of charge as taught by Jobson et al. (‘349) in order to pass through the zone purely on electric drive while simultaneously minimizing battery wear];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Murakami et al. (6,850,898) reveals a vehicle sharing system and method for allocating vehicles based on state of charge (SOC) after receiving a user request with the destination and estimated trip length.
Ott (United Kingdom, 2539422) selects an electric vehicle based on a vehicle range request and a predicted range of the vehicle based on e.g., battery state of charge, ambient temperature, environmental conditions (FIG. 3).  Brill (P.C.T., WO 2013/174423) is similar.
Hashimoto et al. (2021/0339650) dispatches electric vehicles based on the predicted power consumption (determined based on the predicted travel distance, weather forecast information, traffic congestion, etc.) and based on the state of health (SOH) and the state of charge (SOC) of the vehicle battery.  See e.g., FIGS. 6, 11, 12, etc.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See Parker v. Flook, 437 U.S. 584 (1978) “The notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula; the Pythagorean theorem would not have been patentable, or partially patentable, because a patent application contained a final step indicating that the formula, when solved, could be usefully applied to existing surveying techniques. [] The concept of patentable subject matter under 101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . .’ White v. Dunbar, 119 U.S. 47, 51.”
        2 See e.g., the Federal Register notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 50 to 57), see also http://ptoweb.uspto.gov/patents/exTrain/documents/101-2019-peg-advanced-module.pptx and https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
        3 Quoting the MPEP:  “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        4 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        5 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        6 See MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) cited therein ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]").
        7 See MPEP 2161.01, I., which indicates, “[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.”
        8 For example, the specification indicates this at published paragraphs [0010], [0012], [0018], and [0038], “One of the factors that can affect the energy storage depletion characteristic of the battery is ambient temperature, because battery performance may be adversely affected by extreme temperatures. Consequently, a range of operation of the battery-operated vehicle may be impacted if the travel route has extreme ambient temperatures. If the evaluation indicates that the energy storage depletion characteristic of the battery is unsuitable for the travel route, another battery-operated vehicle with a better battery may be deployed on the travel route. . . .  It should be understood that the phrase “energy storage depletion characteristic” as used herein with reference to a battery generally refers to a performance characteristic of a battery, or in simplistic terms, provides a way to distinguish between a “good” charge holding battery and a “leaky” battery. . . . The battery may be adequate to drive a motor of the sedan when the weather is sunny, but may be unable to do so in cold weather. The energy storage depletion characteristic of the battery is therefore unsuitable for the travel route 135 . . .  An energy storage depletion characteristic of a battery of the battery-operated vehicle is evaluated based on the sub-zero ambient temperatures associated with the section 138. In one case, the energy storage depletion characteristic of the battery (and/or other factors) may be found unsuitable for deploying the battery-operated vehicle on the first travel route 425 via the section 138.”
        9 See MPEP 2161.01, I., which indicates, “[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.”
        10 For example, the specification indicates this at published paragraph [0025], “A fourth factor among the various factors that may be used to optimize vehicle deployment in accordance with the disclosure is risk adjusted payment. The risk adjusted payment may be paid to a transportation company owning the battery-operated vehicles for delivering goods on time. The amount may be adjusted in some cases due to tardiness of delivery or damage to goods during transit.”
        11 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        12 See e.g., MPEP 2173.02, I., which indicates, “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”
        13 de·ploy  (dĭ-ploi′) v.tr.
        1.
        a. To position (troops) in readiness for combat, as along a front or line.
        b. To bring (forces or material) into action.
        c. To base (a weapons system) in the field.
        2. To distribute (persons or forces) systematically or strategically.
        3. To put into use or action: "Samuel Beckett's friends suspected that he was a genius, yet no one knew ... how his abilities would be deployed" (Richard Ellmann).
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.]
        
        deploy verb /dɪˈplɔɪ/
         -to use something or someone, especially in an effective way:
        The company is reconsidering the way in which it deploys its resources/staff.
        My job doesn't really allow me fully to deploy my skills/talents.
         -to move soldiers or equipment to a place where they can be used when they are needed:
        The decision has been made to deploy extra troops/more powerful weapons.
        [Definition of deploy from the Cambridge Advanced Learner's Dictionary & Thesaurus © Cambridge University Press.  Retrieved 10 September 2022.]
        14 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)